 4:18-cv-03122-RFR-SMB Doc # 49 Filed: 06/08/20 Page 1 of 2 - Page ID # 129


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

CHRISTINE BORDEAUX,

                       Plaintiff,                                    4:18CV3122

        vs.

CHERYL BICKNASE, in her official and                        THIRD AMENDED FINAL
individual capacities; DAVID BULS, in his                    PROGRESSION ORDER
official and individual capacities; JEANIE
GOLLIDAY, in her official and individual
capacities; ANGELA FOLTS, in her official
and individual capacities; DENISE
DAVIDSON, in her official and individual
capacities; and DOES 1 - 10, in their official
and individual capacities;
                       Defendants.

       This matter comes before the court on the parties’ Unopposed Motion to Amend Case
Progression Order (Filing No. 48). The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s previous progression orders
remain in effect, and in addition to those provisions, the following deadlines shall apply:

       1)     The jury trial of this case will be set following a ruling on the Motion for
              Summary Judgment based upon Qualified Immunity. The parties shall contact
              Magistrate Judge Bazis’ chambers within 14 days following such ruling to
              schedule a status conference.\

       2)     The deadline for completing written discovery under Rules 33, 34, and 36 of
              the Federal Rules of Civil Procedure is July 27, 2020. Motions to compel
              discovery under Rules 33, 34, and 36 must be filed by August 10, 2020.


              Note: A motion to compel, to quash, or for a disputed protective order shall not
              be filed without first contacting the chambers of the undersigned magistrate
              judge to set a conference for discussing the parties’ dispute.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial,
              (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
              (Fed. R. Civ. P. 26(a)(2)(C)), are:

                      For the plaintiff(s):                June 15, 2020
                      For the defendant(s):                July 15, 2020
 4:18-cv-03122-RFR-SMB Doc # 49 Filed: 06/08/20 Page 2 of 2 - Page ID # 130

         4)       The deadlines for complete expert disclosures1 for all experts expected to testify
                  at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                  experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                           For the plaintiff(s):                         June 15, 2020
                           For the defendant(s):                         July 15, 2020

         5)       The deposition deadline is July 31, 2020.

                   a.      The maximum number of depositions that may be taken by the plaintiffs
                           as a group and the defendants as a group is 15.

                   b.      Depositions will be limited by Rule 30(d)(1).

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  August 31, 2020.

         7)       The deadline for filing motions for summary judgment based on qualified
                  immunity is August 31, 2020.

         8)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is July 31, 2020.

         9)       Motions in limine shall be filed seven days before the pretrial conference. It is
                  not the normal practice to hold hearings on motions in limine or to rule on them
                  prior to the first day of trial. Counsel should plan accordingly.

         10)      The parties shall comply with all other stipulations and agreements recited in
                  their Rule 26(f) planning report that are not inconsistent with this order.

         11)      All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge, including all requests for changes
                  of trial dates. Such requests will not be considered absent a showing of due
                  diligence in the timely progression of this case and the recent development of
                  circumstances, unanticipated prior to the filing of the motion, which require that
                  additional time be allowed.
         Dated this 8th day of June, 2020.
                                                                BY THE COURT:

                                                                s/ Susan M. Bazis
                                                                United States Magistrate Judge

         1
          While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to
what is stated within their treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely disclosed.
